DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 13-17, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In this instance, Claim 1 has been amended to recite “the processing circuitry detects the abnormal region by comparing a region in a left lung with a corresponding region in a right lung”. The limitation appears to be directed toward a third modification to the first embodiment (PGPub [0089]-[0093]). Examiner notes that embodiments/modifications to embodiments cannot be mixed or 
Claims 7 and 20 recite the limitation “the processing circuitry detects a region in which a first value of a predetermined time phase in a curve of a temporal change has not yet reached a second value of the predetermined time phase, the second value being obtained if the curve would have changed according to a sine curve, as the abnormal region” which corresponds to a fifth modification (PGPub [0097]-[0100]) There is no disclosure of the fifth modification used together with the third modification of the first embodiment. Thus, claims 7 and 20 introduce new matter and a person having ordinary skill in the art would not recognize that the inventor had possession of the claimed invention at the original time of filing.
Claim 13 recites the limitation “the processing circuitry extracts a plurality of bronchus regions that correspond to a bronchus, which supplies air to the respective regions, and calculates the physical index for each of the extracted bronchus regions” which corresponds to a second embodiment (PGPub [0101]-[0121]). There is no disclosure of the second embodiment used together with the third modification of the first embodiment. Thus, claim 13 introduces new matter and a person having ordinary skill in the art would not recognize that the inventor had possession of the claimed invention at the original time of filing. 
Claim 21 recites the limitation “wherein the processing circuitry detects the abnormal region by comparing a reference region of the plurality of regions, with each of the regions, the reference region being determined based on a CT value” which corresponds to a fourth modification of the first embodiment (PGPub [0094]-[0096]). There is no disclosure of the fourth modification used together with the third modification of the first embodiment. Thus, claim 21 introduces new matter and a person having ordinary skill in the art would not recognize that the inventor had possession of the claimed invention at the original time of filing.
Claim Rejections - 35 USC § 112(b)
Claims 2-4, 7,  and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 2 recites the limitation “a region” in line 3. It is unclear if this is the region in the left lung or the corresponding region in the right lung of claim 1, or a different region. If the region is meant to be a region other than the region in the left lung or the corresponding region in the right lung, it is not clear how it is identified as the abnormal region if the abnormal region is detected by comparing those two regions. For examination purposes, it has been interpreted to mean any region. 
	Claim 3 recites the limitation “a region” in line 3. It is unclear if this is the region in the left lung or the corresponding region in the right lung of claim 1, or a different region. If the region is meant to be a region other than the region in the left lung or the corresponding region in the right lung, it is not clear how it is identified as the abnormal region if the abnormal region is detected by comparing the two regions of claim 1. For examination purposes, it has been interpreted to mean any region.
	Claim 3 recites the limitation “other regions” in line 5. It is unclear what the other regions would encompass when only two regions appear to be compared in claim 1. For examination purposes, it has been interpreted to mean any region other than the abnormal region.
	Claim 4 recites the limitation “a region” in line 3. It is unclear if this is the region in the left lung or the corresponding region in the right lung of claim 1, or a different region. If the region is meant to be a region other than the region in the left lung or the corresponding region in the right lung, it is not clear how it is identified as the abnormal region if the abnormal region is detected by comparing those two regions. For examination purposes, it has been interpreted to mean any region.

	
Claims 7 and 20 recites the limitation “a region” in line 3. It is unclear if this is the region in the left lung or the corresponding region in the right lung of claim 1, or a different region. If the region is meant to be a region other than the region in the left lung or the corresponding region in the right lung, it is not clear how it is identified as the abnormal region if the abnormal region is detected by comparing those two regions. For examination purposes, it has been interpreted to mean any region.
Claims 7 and 20 recite “the processing circuitry detects a region in which a first value of a predetermined time phase in a curve of a temporal change has not yet reached a second value of the predetermined time phase, the second value being obtained if the curve would have changed according to a sine curve, as the abnormal region”. It is unclear how the abnormal region detection of claims 7 and 20 corresponds to the comparison between the region in the left lung and the corresponding region in the right lung as recited in claim 1. It appears to be an additional detection method for detecting a second abnormal region. For examination purposes, it has been interpreted as such.
Claim 12 recites the limitation “a different region from the abnormal region out of the regions” in lines 4-5. It is unclear if the different region is one of the region in the left lung or its corresponding region in the right lung of claim 1 or if it is any other region. For examination purposes, it has been interpreted to mean any region other than the abnormal region.
Claim 13 recites the limitation "the respective regions" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

14 recites the limitation "the respective bronchus regions" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “detects either one of the abnormal region and an abnormal bronchus region having an abnormality in the respiratory activity, by comparing each of the regions to each of the respective bronchus regions”. It is unclear how the abnormal region detection of claim 14 corresponds to the comparison between the region in the left lung and the corresponding region in the right lung as recited in claim 1. It appears to be an additional detection method for detecting a second abnormal region. For examination purposes, it has been interpreted as such.
Claim 21 recites the limitation “a reference region” in line 2. It is unclear if the reference region is one of the region in the left lung or its corresponding region in the right lung or if it is a different region.
Claim 21 recites the limitation “detects the abnormal region by comparing a reference region of the plurality of regions, with each of the regions, the reference region being determined based on a CT value”. It is unclear how the abnormal region detection of claim 21 corresponds to the comparison between the region in the left lung and the corresponding region in the right lung as recited in claim 1. It appears to be an additional detection method for detecting a second abnormal region. For examination purposes, it has been interpreted as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11, 13-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto (US  20150005659 A1).
Regarding claims 1 and 19,
Masumoto teaches a medical image-processing apparatus comprising processing circuitry ([0003] discloses a program for causing a computer to perform the image analysis disclosed) configured to perform a method comprising: 
extracting a plurality of regions corresponding to at least one of a lobe and a subsegment forming a lung ([0068] which discloses the interlobar membrane may be extracted to divide the lungs into 5 regions for the partial ventilation volume function as well as dividing the lungs into 6 regions (interpreted as subsegments forming a lung)) from three-dimensional medical-image data that is acquired by imaging in temporal order; 
calculating a physical index ([0081] local ventilation volume) relating to respiratory activity (Examiner notes the local ventilation volume is for the lungs and thus relates to respiratory activity) for each of the extracted regions (a volume change is obtained using the local ventilation volume with respect to each partial region);
detecting an abnormal region having an abnormality relating to the respiratory activity out of the regions by comparing a temporal change of the physical index of the respective regions ([0035] which discloses calculating a quantitative value by finding the difference (i.e. comparing)  in the local 
specify a time phase (at least fig. 6 (Tk)) when the abnormal region is detected ([0089] which discloses the maximum value (B(tK)) of the difference function may be used as the quantitative value and the time Tk is a time point at which the difference between the region becomes maximum with respect to a normal region)
generate a display image based on the three-dimensional medical-image data of a time phase when an abnormal region is detected (at least fig. 8 and corresponding disclosure. Examiner notes that fig. 8 is in time series order [0078] and therefore the time at which the abnormal region is detected is depicted in the middle image), and 
and outputting information indicating about the abnormal region (at least fig. 8) in the generated display image,
wherein the processing circuitry detects the abnormal region by comparing a region in a left lung with a corresponding region in a right lung ([0068] which discloses when the partial ventilation function is used as the benchmark ventilation volume function ([0065]), each of the regions local ventilation volume functions are calculated and each can be used as the partial ventilation volume function. The apparatus disclosed would compare the ventilation volume function of a region in the left lung (when chosen as the local region) to the ventilation volume function of the corresponding region in the right lung (when chosen as the partial/benchmark region)).
While Masumoto teaches generating a display image of a time phase when an abnormal region is detected, it is unclear if the display image generated in fig. 8 represents a time-series data set of the difference function of fig. 6, however, it would have been obvious to a person having ordinary skill in the 

Regarding claim 2,
Masumoto, as modified, teaches the elements of claim 1 as previously stated. Masumoto further teaches wherein the processing circuitry detects a region in which a tendency of a curve in a temporal change is different, as the abnormal region ([0084] which discloses a region having a different function shape (interpreted as tendency of a curve) of the local ventilation volume function is indicative of a local abnormality). 

Regarding claim 3,
Masumoto, as modified, teaches the elements of claim 1 as previously stated. Masumoto further teaches wherein the processing circuitry calculates an evaluation value based on a difference between a maximum inhalation point and a maximum exhalation point in a temporal change (At least fig. 4 which illustrates the ventilation volume (Q(t)) at TQ1 (maximum inhalation point) and TQ2 (maximum exhalation point).   
Masumoto fails to teach the processing circuitry detects a region in which an evaluation value based on a difference between a maximum inhalation point and a maximum exhalation point in the temporal change is lower than that of the other regions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to choose a region having a lower difference in volume between TQ1 and TQ2 as the abnormal region because in lung diseases there may be a portion of the lungs that has become stiff [0082] and when the lungs are completely stiff the ventilation volume would be 0 [0083]. Furthermore, it would be 

Regarding claim 4,
	Masumoto, as modified, teaches the elements of claim 1 as previously stated. Masumoto further teaches wherein the processing circuitry calculates a differential coefficient ([0063] which discloses calculating the volume change rate or gradient. The gradient is the sum of the differential values in the x, y, and z directions over a period of time and therefore calculates a differential coefficient) of a period including a maximum exhalation point in a temporal change ([0063] which discloses calculating the gradient (or divergence) at each point in the displacement vector between certain time phases. At least fig. 4 shows that these certain time phases exist between TQ1 (maximum inhalation time) and TQ2 (maximum exhalation time, therefore the time phase appears to include a maximum exhalation point in the temporal change).
Masumoto does not explicitly teach wherein the processing circuitry detects a region in which a differential coefficient of a period including a maximum exhalation point in the temporal change is smaller than that of the other regions, as the abnormal region. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to choose a region having a smaller differential coefficient as the abnormal region, because a slower volume change rate in any direction would indicate a portion of the lungs which have become stiff [0082].


Regarding claim 7,
st value)) of a predetermined time phase (See annotated fig. 5 below (t)) in a curve of a temporal change (at least fig. 5 (Q’(t)) has not yet reached a second value (see annotated fig. 5 below (2nd value)) of the predetermined time phase (t) the second value (2nd value) being a value obtained if the first value would have changed according to a sine curve (at least fig. 5 (V’t) Examiner notes the benchmark curve (V’(t)) represents how the volume in the region would have changed according to a sine curve)
Masumoto fails to explicitly teach detecting the region as the abnormal region. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have chosen a region which has not reached a value at a predetermined time phase than that of when the value changes according to a sine curve, because in an instance where the sine curve indicates a normal region, a value not reaching a value according to a sine curve at the predetermined time phase would indicate stiffness in an abnormal region [0082]. 

    PNG
    media_image1.png
    471
    863
    media_image1.png
    Greyscale

Annotated Fig. 5

Regarding claim 9,
Masumoto, as modified, teaches the elements of claim 1 as previously stated. Masumoto teaches discloses wherein the processing circuitry displays the abnormal region in an emphasized manner in the display image (at least fig. 8 and [0078] which discloses a region where an abnormal ventilation volume is observed is indicated by slashes).

Regarding claim 10,
Masumoto, as modified, teaches the elements of claim 1 as previously stated. Masumoto teaches discloses wherein the processing circuitry calculates a volume as the physical index ([0078] which discloses a region where an abnormal ventilation volume (i.e. physical index) is observed).
 
Regarding claim 11,


Regarding claim 13,
Masumoto, as modified, teaches the elements of claim 1 as previously stated. Masumoto further teaches the processing circuitry extracts a plurality of bronchus regions that correspond to a bronchus, which supplies air to the respective regions, and calculates the physical index for each of the extracted bronchus regions ([0068] which discloses bronchi maybe extracted and each region of the bronchi may be used as the partial region for the ventilation volume function. Examiner notes that bronchi is plural of a bronchus region and therefore a plurality of bronchus regions are extracted and a ventilation volume function of each is calculated as the partial ventilation volume function).

Regarding claim 14,
Masumoto, as modified, teaches the elements of claim 13 as previously stated. Masumoto further teaches, wherein the processing circuitry detects the abnormal region by comparing each of the regions to each of the respective bronchus regions ([0068] which discloses bronchi maybe extracted and a control region of each region of the bronchi may be used as the partial region and [0065] which 

Regarding claim 15,
Masumoto, as modified, teaches the elements of claim 13 as previously stated. Masumoto further teaches, wherein the processing circuitry displays an image of the region and an image of the bronchus region, which supplies air to the region at the same time ([0064] which discloses the bronchi can be further extracted from the lung region. It appears that because the bronchi can be extracted from the region then it was present in the three-dimensional image data from the beginning, therefore the region and its corresponding bronchus region would be displayed at the same time).

Regarding claim 16,
Masumoto, as modified, teaches the elements of claim 13 as previously stated. Masumoto further teaches the processing circuitry displays a graph of temporal change of the region (at least fig. 5 (Q’(t)) and a graph of a temporal change of the bronchus region which supplies air to the region (at least fig. 5 (V’(t)), when the benchmark ventilation volume (V’(t)) is the partial ventilation function and the partial ventilation function comprises a control region of each bronchus region [0068]). 

Regarding claim 21,
Masumoto, as modified, teaches the elements of claim 1 as previously stated. Masumoto further teaches wherein the processing circuitry detects the abnormal region by comparing a reference region of the plurality of regions, with each of the regions ([0065] which discloses a benchmark ventilation volume function may be a partial ventilation volume function [0068] which discloses the partial ventilation volume represents a volume change in partial region from the same subjects lungs divided into a plurality of regions and which discloses a difference in a local ventilation volume function and a benchmark ventilation volume to calculate the quantitative value. Examiner notes each region including a reference region is necessarily compared with eachother when the benchmark ventilation volume function is a partial ventilation volume function), the reference region being determined based on a CT value (Examiner notes that the regions are extracted/segmented from a CT image and thus any region is necessarily determined based on a CT value).


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto as applied to claims 11 and 1 and further in view of Berne et. al. (“RHYTHMS IN BREATHING AND LUNG CAPACITY”), hereinafter Berne.
	Regarding claim 12,
Masumoto teaches the elements of claim 11 as previously stated. Masumoto further teaches determining a volume of the abnormal region (at least fig. 4 Q(t)) and a time phase of a different region from the abnormal region out of the regions (at least fig. 4 which illustrates a time phase between TV1 (max inhalation) and TV2(max exhalation)). 
	Masumoto fails to explicitly teach the processing circuitry generates the normal graph by changing a waveform of a template (e.g. sine curve) of the normal graph based on a volume of the 
	Berne teaches generating a normal graph by changing a waveform (Methods: Paragraph 1 which discloses describing a respiratory rhythm as a sine wave) of a template (Methods: Paragraph 1 which discloses the template equation of a sine wave(                         
                            y
                            =
                            
                                
                                    
                                        
                                            A
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    2
                                                    π
                                                
                                                
                                                    p
                                                
                                            
                                            
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                            
                            +
                            s
                            y
                        
                    )) of the normal graph (sine wave has been interpreted as a normal graph) based on a volume (A or amplitude) and a time phase (p or period).
It would be obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Masumoto to include a sine wave as a template for respiratory activity and to scale the amplitude and the period of the sign as taught by Berne in order for the sine curve to resemble normal breathing (Methods: Paragraph 3 which discloses developing an equation for lung capacity as a function of time for normal breathing).
Furthermore, it would have been obvious to a person having ordinary skill in the art to scale the sine wave according to the volume Q(t) and the time phase TV1 to TV2 in order to enhance the comparison between the abnormal region and a normal region in a time aspect.  

Regarding claim 7, alternatively,
Masumoto, as modified by Berne, teaches a changing a sine wave template to generate a normal graph. With the use of this normal graph, the modified system of Masumoto and Berne would appear to detect a region in which a first value of a predetermined time phase in a curve of a temporal change has not yet reached a second value of the predetermined time phase , the second value being a value obtained if the curve would have changed according to a sine curve (See annotated Fig. 5 above. V’(t). Examiner notes the benchmark curve (V’(t)) represents how the volume in the region would have changed according to a sine curve. It has been interpreted that at the predetermined time phase (t) the 
Masumoto, as currently modified, fails to explicitly teach detecting the region in which a first value has not reached a second value at the predetermined time as the abnormal region. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have chosen a region which has not reached a value at a predetermined time phase than that of when the value changes according to a sine curve (the normal graph), because in an instance where the sine curve indicates a normal region, a value which has not yet reached a value at the predetermined time phase would indicate stiffness in an abnormal region [0082].

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto as applied to claim 13 above and further in view of Tureket. al. (US 20050105788 A1), hereinafter Turek.
Regarding claim 17,
Masumoto teaches the elements of claim 13 as previously stated. Masumoto teaches the processing circuitry calculates the ventilation volume of each of the bronchus regions as the physical index of the bronchus region. 
Masumoto fails to explicitly teach calculating a cross-sectional area of each of the bronchus regions as the physical index of the bronchus region.
Turek, in the similar field of endeavor, teaches calculating a cross-sectional area of bronchus regions as the physical index of the bronchus region ([0037] which teaches measuring cross-sectional area of bronchial walls)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Masumoto to include calculating a cross-sectional area as the 

Regarding claim 20,
Masumoto teaches the elements of claim 13 as previously stated. Masumoto further teaches wherein the processing circuitry detects a region in which a first value (See annotated fig. 5 above (1st value)) of a predetermined time phase (See annotated fig. 5 above (t)) in a curve of a temporal change (at least fig. 5 (Q’(t)) has not yet reached a second value (see annotated fig. 5 above (2nd value)) of the predetermined time phase (t) the second value (2nd value) being a value obtained if the first value would have changed according to a sine curve (at least fig. 5 (V’t) Examiner notes the benchmark curve (V’(t)) represents how the volume in the region would have changed according to a sine curve)
Masumoto fails to explicitly teach detecting the region as the abnormal region. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have chosen a region which has not reached a value at a predetermined time phase than that of when the value changes according to a sine curve, because in an instance where the sine curve indicates a normal region, a value not reaching a value according to a sine curve at the predetermined time phase would indicate stiffness in an abnormal region [0082]. 

Masumoto further fails to explicitly teach calculating a cross-sectional area of each of the bronchus regions as the physical index of the bronchus region.
Turek, in the similar field of endeavor, teaches calculating a cross-sectional area of bronchus regions as the physical index of the bronchus region ([0037] which teaches measuring cross-sectional area of bronchial walls)
.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Masumoto in view of Yamagata (US 20160022240 A1).
Masumoto teaches a CT apparatus (at least fig. 1 (2) and [0052] discloses the modality (2) to be a multi-slice CT system) comprising: 
An X-ray detector (at least fig. 1 (103)) configured to detect an X-ray that has passed through the subject.  
And obtaining three-dimensional medical-image data in temporal order ([0004] which discloses obtaining a plurality of three dimensional images in time series at a short time interval)
Masumoto further teaches processing circuitry configured to: 
extract a plurality of regions corresponding to at least one of a lobe and a subsegment forming a lung ([0068] which discloses the interlobar membrane may be extracted to divide the lungs into 5 regions for the partial ventilation volume function) from the three-dimensional medical-image data 
calculate a physical index ([0081] local ventilation volume) relating to respiratory activity ([0011] which discloses respiration as the activity) for each of the extracted regions (at least Fig. 9 ST4);
detect an abnormal region having an abnormality relating to the respiratory activity out of the regions by comparing a temporal change of the physical index of the respective regions ([0016] which discloses calculating a quantitative value by finding the difference in the local ventilation volume and the benchmark ventilation volume. [0065] which discloses that a global ventilation volume function may be used as the benchmark ventilation volume function. [0066] which discloses the global ventilation 
specify a time phase (at least fig. 6 (Tk)) when the abnormal region is detected ([0089] which discloses the maximum value (B(tK)) of the difference function may be used as the quantitative value and the time Tk is a time point at which the difference between the region becomes maximum with respect to a normal region.)
generate a display image based on the three-dimensional medical-image data of a specified time phase (at least fig. 8 and corresponding disclosure. Examiner notes that fig. 8 is in time series order [0078] and therefore the time at which the abnormal region is detected is depicted in the middle image), and 
and output information indicating about the abnormal region (at least fig. 8) in the generated display image
wherein the processing circuitry detects the abnormal region by comparing a region in a left lung with a corresponding region in a right lung ([0068] which discloses when the partial ventilation function is used as the benchmark ventilation volume function ([0065]), each of the regions local ventilation volume functions are calculated and each can be used as the partial ventilation volume function. The apparatus disclosed would compare the ventilation volume function of a region in the left lung (when chosen as the local region) to the ventilation volume function of the corresponding region in the right lung (when chosen as the partial/benchmark region)).



                 
Masumoto further fails to explicitly teach an X-Ray CT apparatus comprising:
an X-ray tube configured to irradiate an X-ray to a subject;
and image reconstructing circuitry configured to reconstruct three-dimensional medical-image data.
Yamagata teaches an X-Ray CT apparatus (at least fig. 1 and [0028] which discloses an x-ray computed tomography generates the data,
an x-ray tube (at least fig. 1 (101)) configured to irradiate an X-ray to a subject; and
image reconstructing circuitry (at least fig. 1 (118)) configured to reconstruct three-dimensional medical-image data ([0032] which discloses the reconstruction processing circuitry 118 (interpreted as the image reconstructing circuitry) reconstructs tomographic image data) based on detection data of X-rays detected by the X-ray detector;
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Masumoto to include an x-ray tube configured to irradiate an X-ray to a subject as taught by Yamagata in order for the detectors of Masumoto to detect X-ray (Masumoto [0004])


Response to Arguments
	New 35 U.S.C. 112(a) and 112(b) rejections necessitated by amendment.
	 
	Regarding 35 U.S.C. 103 rejections,
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. For example, applicant argues “at best, Masumoto merely notes a partial ventilation volume function. However, Masumoto fails to disclose or somehow suggest comparing a region in a left lung with a corresponding region in a right lung, as recited by amended Claim 1” (REMARKS pg. 11). Examiner respectfully disagrees in that Masumoto discloses comparing a local ventilation volume function with a benchmark ventilation volume in order to determine a quantitative value which can be used to determine an abnormality ([0035]) and further discloses the partial ventilation volume (which can be calculated for each region) can be used as the benchmark ventilation volume function ([0068]). Examiner notes when the partial ventilation volume function is used as a benchmark, the comparison between the local ventilation volume function and a benchmark ventilation volume function when the local ventilation volume function of any region (to include a region in the left lung) is compared with a partial ventilation volume, calculated for each of the regions, as a benchmark ventilation volume function a comparison would necessarily be performed for a region in the left lung and a corresponding region in the right lung. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                  

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793